DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/6/2020 has been entered. Claim 3 was amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 10/31/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, claims 3 and 4 in the reply filed on 8/9/2019 is acknowledged.
Claims 1, 2, 5, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II and Species II, III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2019.

Claim Interpretation
	The limitation “material powder” in the preamble of claim 3 provides antecedent basis for “the material powder” in the body of the claims.

	The limitation “high-pressure gas” is definite since the ordinary artisan would understand the scope of “high-pressure” to be in the range of 0.3 MPa to 5 MPa based on Applicant’s specification (Spec., para 0023).

Claim Rejections - 35 USC § 112
The previous rejection on claim 3 under 35 U.S.C. 112(b) is withdrawn since the claim was amended.

Claim Rejections - 35 USC § 102
	The previous rejections on claims 3 and 4 under 35 U.S.C. 102(a)(1) are withdrawn since independent claim 3 was amended.

Claim Rejections - 35 USC § 103
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20030228414) in view of Ko (US 20060201418, already of record).
Regarding claims 3 and 4, Smith teaches film forming apparatus (see for example Fig. 2) that forms a film by spraying and depositing material powder in a solid phase state on a surface of a base member, the film forming apparatus comprising: 
a mixing chamber (42) where the material powder is mixed with gas (para 0021);

a nozzle (54) configured to communicate, at a base end thereof, with the mixing chamber (42), the nozzle (54) including a through passage (56) formed therein, a diameter of the through passage (56) decreases and thereafter increases from the base end toward a distal end (60), and being configured to inject the material powder and the gas mixed with each other in the mixing chamber (42) from the distal end (60) (para 0021); 
a powder supply tube (50) configured to supply the material powder to the mixing chamber (42) (para 0021); 
a powder supply tube supporting part (40) provided at the boundary between the mixing chamber (42) and the gas chamber (38), the powder supply tube supporting part (40) provided with at least one gas passage port that allows communication between the mixing chamber (42) and the gas chamber (38) (para 0020); and 
a gas supply tube (36) configured to supply the gas to the mixing chamber (42) via gas chamber (38) (para 0019; see for example Fig. 2);
a distance between: a position (58) where a diameter of the through passage (56) is smallest and a base end of the mixing chamber (42) such that Ax=0 > Ax=x, where Ax=x is a cross-sectional area at the position (58) where the diameter of the through passage (56) is smallest, and Ax=0 is an area of a cross-sectional plane at a mixing position through which the gas is able to pass.



Thus, the condition Ax=0 > Ax=x for adjusting the mixing position would be satisfied since Smith teaches a preferred open cross-sectional area at the mixing position of Ax=0 =(7.52 – 0.92)π/4 and the preferred cross-sectional area at the position (58) with the smallest diameter in the range between (22) π/4) and (32) π/4).

Smith does not explicitly teach that a position of the powder supply tube (50) is variable.
However, in the same field of endeavor, Ko teaches a distance between a position where a diameter of the through passage of nozzle (6) is smallest; and a mixing position where the material powder and the gas are mixed with each other is variable, wherein the powder supply tube (20) is provided such that a tip end (12) of the powder supply tube (20) from which the material powder is injected protrudes from a rear end side of the mixing chamber (30) toward the nozzle (6) side, and a protruding amount of the tip end (12) of the powder supply tube (20) is variable, for the benefit of controlling decreasing abrasion, controlling flow speed, and controlling choking and vapor deposition inside the nozzle (para 0050-0051; see for example Figs. 5 and 6). Thus, it 

Response to Arguments
Applicant’s arguments with respect to claim 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717